    _________________________________________________

    Case 17-12870 Doc 105-1 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 1 Page 1 of 2

      Case 15-12437               Doc 402       IZiled 01/04/17 Entered 01/04/17 14:57:46             Main Document
                                                              Page 1 of 2


                                   IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE EASTERN DISTRICT OF LOUISIANA

     In re:                                                      Chapter It

     EAGLE, INC.,’                                                Case No. 15-1243 7 (JAB)

                                  Debtor.                         Section B


                                                                  Re: Docket No. 374

                        ORDER DISMISSING THE CHAPTER 11 CASE OF EAGLE, INC.
                                    (CASE NUMBER 15-12437 (JAB))

                             Upon this Court’s entry of the Order to Show Cause Why Case Should Not Be

         Dismissed [Docket No.374] (the Show Cause Order”); and Eagle, Inc. (the “Debtor”) having

         advised the Court that it is not contesting the Show Cause Order; and it appearing that this Court

         has jurisdiction to consider this matter in accordance with 28 U.S.C.              §   157 and 1334 and the

         Reference of Bankruptcy Cases and Proceedings from the United States District Court for the

         Eastern District of Louisiana, dated Aprit 11. 1990; and it appearing that this is a core proceeding

         pursuant to 2$ U.S.C.         §   157(b)(2); and it appearing that venue of this proceeding is proper

         pursuant to 2$ U.S.C.             §   140$ and 1409; and after due deliberation and sufficient cause

         appearing therefor,

                             IT IS HEREBY ORDERED THAT:

                             1.      The Debtor’s chapter 11 case (the “Chapter 11 Case”) is dismissed,

         pursuant to sections 105(a) and 305(a) of title 11 of the United States Code, 11 U.S.C.                §   101-

         1532, effective as of the date and time of the entry of this Order (the “Dismissal Date”).




         1
               The last four digits of the Debtor’s taxpayer identification number are 5440. The Debtor’s address is 1100
               Poydras Street, 30th Floor, New Orleans, LA 70163.
OI:2I3729O.2

         NAI-1 502040849v5                                      —1—
    Case 17-12870 Doc 105-1 Filed 02/23/21 Entered 02/23/21 16:32:04 Exhibit 1 Page 2 of 2

        Case 15-12437         Doc 402    RIed 01/04/17 Entered 01/04/17 14:57:46             Main Document
                                                     Page 2 of 2


                         2.      Within fifteen (15) days of the Dismissal Date, the Debtor shall pay all

          outstanding United States Tntstee fees pursuant to 28 U.S.C.   §   1930.

                         3.      This Court shall retain jurisdiction over any and all matters arising from or

          related to the interpretation, implementation, or enforcement of this Order and any other order

          entered in the Chapter 11 Case.

                        New Orleans. Louisiana, January 4, 2017.


                                                                p
                                                                ,fyry A. Brown
                                                                u.S. Bankruptcy Judge




01:21372910.2

                                                          -9-
